Citation Nr: 0209745	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, A.C., Dr. F.S.



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO decision that denied the 
veteran's claims of service connection for bilateral tinnitus 
and PTSD.  In February 2001, the Board remanded the veteran's 
claims to the RO so that he could be scheduled for a Travel 
Board hearing.  This hearing was conducted in March 2002.

It is noted that an April 1997 VA compensation examination 
report reflects the opinion that the veteran has 
schizophrenia which began during service; the Board construes 
this VA record as an informal application to reopen his claim 
of service connection for schizophrenia.  38 C.F.R. § 3.157.  
This matter is referred to the RO for appropriate action.  

The following decision addresses the veteran's claim of 
service connection for bilateral tinnitus.  His claim of 
service connection for PTSD is addressed in the remand 
portion of this decision.


FINDING OF FACT

Bilateral tinnitus was not found during service; any current 
bilateral tinnitus is not shown to be the result of any 
disease or injury that occurred during service.



CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1964 to 
January 1967.

A review of the veteran's service medical records shows that 
the veteran's ears were normal on enlistment examination in 
December 1963.  In June 1965, the veteran was treated for a 
simple fracture of the nasal bones after being punched once 
in the nose by a drunk shipmate.  On separation examination 
in January 1967, his ears were clinically normal.  

A March 1978 VA medical record reflects that the veteran's 
ears were examined.  On objective examination, his hearing 
was grossly intact as were his tympanic membranes.  The 
veteran did not complain of hearing/ear problems, and 
tinnitus was not diagnosed. 

At an August 1983 VA neurological consultation, the veteran 
reported a history of a head injury.  He said he was hit with 
a fist and knocked unconscious for an unknown period.  He 
said he believed he had a slight fracture.  He complained of 
headaches.  He did not report having any tinnitus. 

In June 1984, the veteran underwent a VA compensation 
examination, during which he did not complain of any hearing 
problems, including ringing of the ears. 

In January 1996, the RO received the veteran's claim of 
service connection.  In his claim, he indicated he had been 
exposed to loud guns most of his career, and was now hearing 
noises.

In June 1996, the veteran underwent a VA general medical 
examination.  He reported a history of noise.  On objective 
examination, his ears were noted as normal. 

At a March 1997 RO hearing, the veteran testified that he had 
sought treatment for his tinnitus at the Hines VA facility.  
(He also suggested that he did not want to complain too much 
for fear he would appear as "damaged goods.")  He said his 
ears were examined at the Hines facility but he could not 
remember what the outcome was.  He said he had constant 
ringing in his ears on a daily basis.

At an April 1999 RO hearing, the veteran did not provide 
testimony regarding his tinnitus. 

At a March 2002 Travel Board hearing, the veteran testified 
that he served as a deck hand on the U.S.S. Whitfield and was 
exposed to loud noises from weapons fire, including 16 inch 
guns.  He said that he did not use ear protection.  He said 
that he had ringing of the ears while on active duty and 
continued to suffer from such today. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the August 1996 
rating decision and of the reasons and bases for the denial 
of his claim.  The Board concludes that the discussions in 
the August 1996 rating decision, statement of the case (SOC) 
(issued in October 1996), and supplemental statement of the 
case (SSOC) (dated in August 1997 and sent to the veteran in 
October 1997) informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim for 
tinnitus.  Specifically, all outstanding VA medical records 
have been obtained, including his records from the Hines VA 
Medical Center which in response to a request from the RO 
provided all the records of his treatment from 1967 on.  
Scheduling a VA examination is unnecessary in this case.  
There is no competent medical evidence of bilateral tinnitus; 
however, even assuming he does indeed have bilateral 
tinnitus, there is no medical evidence on file which links 
such to a disease or injury in service.  As VA has done 
everything reasonably possible to assist the veteran, and the 
evidence on file is adequate to evaluate his claim of service 
connection for bilateral tinnitus, the Board may proceed with 
appellate review of his claim. 

The Board also notes that the SOC and SSOC advised him of the 
evidence that had been obtained and considered.  He has not, 
by correspondence or testimony, indicated that there is any 
medical evidence to be obtained relative to his tinntus.  
There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no specific evidence to advise him to 
obtain.  Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In this regard, it is noted that 
additional evidence has been added to the record since the 
veteran was issued an SSOC in August 1997.  This newly 
submitted evidence is not, however, pertinent to the 
veteran's claim for service connection for tinnitus but 
largely pertains to his psychiatric claims.  As the newly 
submitted evidence is not pertinent to his claim of service 
connection for tinnitus, there is no need to remand the claim 
to the RO for preparation of an SSOC.  38 C.F.R. §§ 19.31, 
19.37.  VA has satisfied its duties to notify and to assist 
the veteran in this case.  

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records (1965 to 
1967) does not reveal any complaints, treatment, or a 
diagnosis of tinnitus.  Post-service medical evidence 
includes medical records from the 1970s, 1980s, and 1990s, 
none of which reflects any evidence of tinnitus.  Notably, 
during a June 1996 VA compensation examination, the veteran 
reported a "history of noise."  Following an examination, 
his ears were described as normal, and tinnitus was not 
diagnosed.  

In sum, the Board concludes there is no competent medical 
evidence of tinnitus in service or currently.  The Board is 
aware that exposure to noise was consistent with the 
circumstances of his service.  However, even assuming the 
veteran does indeed have tinnitus currently, there is still 
no medical evidence on file which links such to service, 
including any inservice noise exposure.  

The Board acknowledges the veteran's assertions that he was 
exposed to noise from weapons fire during service and as a 
result has tinnitus.  While the veteran is competent to 
testify as to symptomatology he has experienced, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to the causation of any current tinnitus 
problems.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
As such, the veteran's opinion has little probative value.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is denied.


REMAND

The last SSOC regarding the veteran's claim of service 
connection for PTSD was issued in April 1999.  Since then and 
prior to certification and transfer of the record to the 
Board, the RO received a considerable amount of evidence, 
including numerous VA medical records which regard his 
psychiatric health.  In these circumstances, if the last SSOC 
was prepared before the receipt of additional evidence, an 
SSOC will be furnished to the veteran as provided in 38 
C.F.R. § 19.31 unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  Therefore, in accordance with 38 C.F.R. § 
19.37(a) and 38 C.F.R. § 19.31, as amended, 67 Fed. Reg. 
3104-05 (January 23, 2002), this claim is returned to the RO 
for consideration and the issuance of an SSOC. 

Further, the veteran has testified to receiving treatment for 
his psychiatric disabilty at River Oaks Hospital, and records 
of such hospitalization should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain clinical records 
of treatment of the veteran from River 
Oaks Hospital, New Orleans, Louisiana, 
from 1999 to the present.

2.  The RO should review the entire 
claims file, particularly including any 
evidence submitted since the April 1999 
SSOC, and should undertake any 
development deemed necessary under the 
VCAA and pertinent regulations.  The RO 
should then adjudicate the claim for 
service connection for PTSD.  If the 
claim remains denied, then a new SSOC 
should be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  In this regard, the veteran is invited to submit 
specific evidence which details his claimed service 
stressors.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


